DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "a pair of high-frequency coaxial cables" as cited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "a pair of high-frequency coaxial cables…wherein skew of the pair of high-frequency coaxial cables is 4.5 ps/m or less" as now cited in claim 1.  Applicant states that the specification, paragraphs [0061]-[0063] and in Fig. 3, discloses that the maximum value of skew is 4.5 ps/m.  That is, skew of the pair of high-frequency coaxial cables is 4.5 ps/m or less.  Examiner would disagree.  Paragraph [0061] discloses that "to evaluate Example and Comparative Examples…electrical pulses were sent to two high-frequency coaxial cables"; it does not disclose two identical high-frequency coaxial cables as now cited in claim 1.  Paragraph [0062] discloses "from a plurality of samples, the value was obtained by subtracting the minimum delay time from the maximum delay time, and this value is indicated in FIG. 3 as the MAXIMUM VALUE OF Skew"; it does not disclose the skew being obtained from two identical high-frequency coaxial cables as now cited in claim 1.  Likewise, Figure 3 does not disclose data for two identical high-frequency coaxial cables as now cited in claim 1.  Claims 2-8 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta (2021/0020328) in view of Sato (4847448).
 	Furuta discloses a cable comprising an inner conductor (2); and an insulator (3) surrounding an outer periphery of the inner conductor, wherein the inner conductor is a compressed conductor having a plurality of silver-plated soft copper element wires ([0076]) compressed, wherein the outer shape of the inner conductor is circular, wherein the silver-plated soft copper element wires are composed of a plurality of outer shape forming element wires that form the outer shape of the inner conductor and a core element wire that is in contact with only the outer shape forming element wires (Fig. 1), wherein a void is not present inside the inner conductor (Fig. 1a), and wherein a constriction (41-46) is provided between respective outer peripheral sides of the outer shape forming element wires (re claim 1).  Furuta also discloses that respective centers of virtual circles passing through outer shapes of the outer shape forming element wires toward the insulator match (re claim 2); the core element wire of the silver-plated soft copper element wires is hexagonal in a cross-section view and the outer shape forming element wires are six wires (re claim 3); and the insulator is made of fluoropolymer (Table 1) (re claim 4).
 	Furuta does not disclose a pair of said cables, each further comprising a shield conductor surrounding an outer periphery of the insulator; a covering surrounding an outer periphery of the shield conductor; and the covering being made of a polyester tape (re claim 1).
 	Sato discloses a pair of high-frequency coaxial cables (A, Fig. 3) used for high-frequency signal transmission, each coaxial cable comprising an inner conductor, an insulator surrounding the inner conductor, a shield conductor (3) surrounding an outer periphery of the insulator, a shield layer (42) covering the shield conductor, and a covering (41) covering the shield layer (re claim 8), wherein the covering (41) is made of a polyester tape (col. 2, lines 24-25).
 	It would have been obvious to one skilled in the art to modify the cable of Furuta by respectively surrounding the insulator of Furuta with a shield conductor, a shield layer, and a covering to form a high-frequency coaxial cable for high-frequency signal transmission as taught by Sato.  It would have been obvious to one skilled in the art to provide a pair of said modified coaxial cables of Furuta to create a multi-line cable for multiple transmission purposes.  It is noted that since the pair of modified high-frequency coaxial cables of Furuta comprises structure and material as claimed, the skew of the pair is 4.5 ps/m or less (re claim 1).
 	Modified cable of Furuta also discloses the shield conductor being formed of a plurality of shield element wires (re claim 5); the outer diameter of the inner conductor being greater than a film thickness of the insulator (Furuta, Table 1), and the shield conductor being composed of a plurality of shield element wires, wherein the wire diameter of the shield element wires is greater than a film thickness of the covering (Sato, Ex., diameter of shield element wire = 0.05 mm and film thickness of covering 41 = 6 µm) (re claim 7).

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Sato as applied to claim 1 above, and further in view of Huang et al. (2020/0006835).
 	Furuta, as modified, discloses the invention substantially as claimed including the outer diameter of the insulator being 0.2 mm or more and 2.0 mm or less ([0017]).  Modified cable of Furuta does not disclose the outer diameter of the inner conductor being 0.1 mm or more and 0.5 mm or less.  Huang et al. discloses a coaxial cable comprising an inner conductor, wherein the outer diameter of the inner (center) conductor is 0.1 mm or more and 0.5 mm or less (Fig. 2).  It would have been obvious to one skilled in the art to provide the inner conductor of Furuta with an outer diameter between 0.1 mm and 0.5 mm as taught by Huang et al. to meet the specific use of the resulting cable, such as a smaller cable.

Response to Arguments
8.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841